Exhibit 10.28

 

 

BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN   

RESTRICTED STOCK AWARD AGREEMENT

   

 THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made effective
as of __________________ (the “Date of Grant”) between B/E Aerospace, Inc., a
Delaware corporation (the “Company”), and ______________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).

   

WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;

   

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

   

1.    Grant of the Award.  Subject to the provisions of this Award Agreement and
the Plan, the Company hereby grants to the Participant, an aggregate of
_____________ restricted shares of Common Stock (the “Restricted Stock”),
subject to adjustment as set forth in the Plan.  Seventy-five percent (75%) of
the Restricted Stock shall be subject to time-based vesting (“Time-Based
Restricted Stock”) and twenty-five percent (25%) of the Restricted Stock shall
be subject to performance-based vesting (“Performance-Based Restricted Stock”).

   

2.    Incorporation of Plan.  The Participant acknowledges receipt of the Plan,
a copy of which is attached hereto and represents that he is familiar with its
terms and provisions.  This Award Agreement and the Restricted Stock shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern.  Defined terms used herein without
definition shall have the meanings ascribed thereto in the Plan.

   

3.    Vesting Schedule.   Subject to the terms and conditions hereof, the
Participant shall vest in the Restricted Stock as follows, unless previously
vested or canceled in accordance with the provisions of the Plan or this Award
Agreement:

   

(a)    Time-Based Restricted Stock.  On each of the first, second and third
anniversaries of the Date of Grant, thirty-three and one-third percent (33 1/3%)
of the Time-Based Restricted Stock shall vest and no longer be subject to
cancellation pursuant to Section 4 or the transfer restrictions set forth in
Section 7.  

   

(b)    Performance-Based Restricted Stock.  For each twelve (12)-month period
ending December 31, _____,  _____ and _____, the Board of Directors will approve
an annual return on equity target (each, an “Annual Performance
Target”).  Subject to the Company achieving such Annual Performance Targets, on
an average basis over the three (3)-year period ending December



1

--------------------------------------------------------------------------------

 

31, _____ (the “Performance Period” and such average attainment the “Total
Performance Target”), the Performance-Based Restricted Stock shall vest pursuant
to the following terms and no longer be subject to cancellation pursuant to
Section 4 or the transfer restrictions set forth in Section 7:

    

(i)    If the Company achieves or exceeds ninety percent (90%) of the Total
Performance Target, one hundred percent (100%) of the Performance-Based
Restricted Stock shall vest on the fourth anniversary of the Date of Grant (the
“Performance Vesting Date”).   

(ii)    If the Company achieves over eighty-five percent (85%) but less than
ninety percent (90%) of the Total Performance Target, between fifty percent
(50%) and one hundred percent (100%) of the Performance-Based Restricted Stock
(as determined on the basis of linear interpolation) shall vest on the
Performance Vesting Date. 

(iii)    If the Company achieves eighty-five percent (85%) of the Total
Performance Target, fifty percent (50%) of the Performance-Based Restricted
Stock shall vest on the Performance Vesting Date.  

   

(iv)    If the Company achieves over eighty percent (80%) but less than
eighty-five percent (85%) of the Total Performance Target, between twenty-five
percent (25%) and fifty percent (50%) of the Performance-Based Restricted Stock
(as determined on the basis of linear interpolation) shall vest on the
Performance Vesting Date.

(v)   If the Company achieves less than eighty percent (80%) of the Total
Performance Target, the Participant forfeits the amount of Performance-Based
Restricted Stock that would have vested on the Performance Vesting Date.   

The applicable Annual Performance Targets shall be established by the Committee
in writing no later than 90 days after the commencement of each applicable year
during the Performance Period for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the “Code”).

4.    Termination of Employment.  In the event of the Participant’s termination
of employment with the Company prior to the vesting of all shares of Restricted
Stock hereunder for any reason other than death or Disability, all
unvested shares of Restricted Stock shall be cancelled immediately without
consideration as of the date of such termination.

   

5.    Death or Disability.  If, prior to the vesting of all shares of Restricted
Stock hereunder, the Participant’s employment with the Company terminates due to
death or Disability, all of the unvested shares of Restricted Stock shall vest
immediately and shall no longer be subject to cancellation pursuant to Section 4
or the transfer restrictions set forth in Section 7.

   

6.    Change in Control.  Upon a Change in Control prior to the vesting of all
shares of Restricted Stock hereunder, all of the unvested shares of Restricted
Stock shall vest immediately and shall no longer be subject to cancellation
pursuant to Section 4 or the transfer restrictions set forth in Section 7.





2

--------------------------------------------------------------------------------

 

   

7.    Nontransferability of Restricted Stock.  Unless otherwise determined by
the Committee, the Restricted Stock may not be transferred, pledged, alienated,
assigned or otherwise attorned other than by last will and testament or by the
laws of descent and distribution or pursuant to a domestic relations order, as
the case may be; provided, however , that the Committee may, subject to such
terms and conditions as it shall specify, permit the transfer of the Restricted
Stock, including, without limitation, for no consideration to a charitable
institution or a Permitted Transferee. Any shares of Restricted Stock
transferred to a charitable institution may not be further transferable without
the Committee’s approval and any shares of Restricted Stock transferred to a
Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.

   

8.    Rights as a Stockholder.  The Participant shall have, with respect to the
Restricted Stock, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the Restricted Stock and to receive any dividends
or other distributions, subject to the restrictions set forth in the Plan and
this Award Agreement.

   

9.    Dividends and Distributions.  Any cash, Common Stock or other securities
of the Company or other consideration received by the Participant as a result of
a distribution to holders of Restricted Stock or as a dividend on the Restricted
Stock shall be subject to the same restrictions as the Restricted Stock, and all
references to Restricted Stock hereunder shall be deemed to include such cash,
Common Stock or other securities or consideration.

   

10.    Legend on Certificates.  The Committee may cause a legend or legends to
be put on certificates representing the Common Stock underlying the Restricted
Stock to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Common Stock, and any applicable federal or state laws.

   

11.    Conditions to Delivery of Common Stock Certificates.  The Company shall
not be required to deliver any certificate or certificates for shares of Common
Stock pursuant to this Agreement prior to fulfillment of all of the following
conditions:

   

(a)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee determines to be necessary or
advisable; and

   

(b)    The lapse of such reasonable period of time as the Committee may from
time to time establish for reasons of administrative convenience.

   

12.    Physical Custody.  The Restricted Stock may be issued in certificate form
or electronically in “book entry”.  The Secretary of the Company or such other
representative as the Committee may appoint shall retain physical custody of
each certificate representing Restricted Stock until all of the restrictions
imposed under this Award Agreement with respect to the shares evidenced by such
certificate expire or are removed.  In no event shall the Participant retain
physical custody of any certificates representing unvested Restricted Stock
assigned to Participant.





3

--------------------------------------------------------------------------------

 

   

13.    No Entitlements.

   

(a)    No Right to Continued Employment.  This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, subject to the
terms of any applicable employment agreement, (ii) be construed as guaranteeing
the Participant’s employment by the Company or as giving the Participant any
right to continue in the employ of the Company during any period (including
without limitation the period between the Date Of Grant and the applicable
vesting date in accordance with Section 3) or (iii) be construed as giving the
Participant any right to be reemployed by the Company following any termination
of Employment.

   

(b)    No Right to Future Awards.  This award of Restricted Stock and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
Restricted Stock or any other equity-based award at any time in the future or in
respect of any future period.

   

(c)    No Effect on Future Employment Compensation.  The Company has made this
award of Restricted Stock to the Participant in its sole discretion.  This award
does not confer on the Participant any right or entitlement to receive
compensation in any specific amount for any future fiscal year, and does not
diminish in any way the Company’s discretion to determine the amount, if any, of
the Participant’s compensation.  In addition, this award of Restricted Stock is
not part of the Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights the Participant may
have, such as rights to pension or severance pay.

   

14.    Taxes and Withholding.  No later than the date as of which an amount with
respect to the Restricted Stock first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Common Stock, including
Common Stock that is part of the award that gives rise to the withholding
requirement.  The obligations of the Company to deliver the certificates
for shares of Common Stock under this Award Agreement shall be conditional upon
such payment or arrangements and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant, including, without limitation, by
withholding shares of Common Stock to be delivered upon vesting.

   

15.    Section 83(b) Election.  If, within 30 days of the Date of Grant, the
Participant makes an election under Section 83(b) of the Code, or any successor
section thereto, to be taxed with respect to all or any portion of the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, the Participant shall deliver a copy of such
election to the Company immediately after filing such election with the Internal
Revenue Service.

   





4

--------------------------------------------------------------------------------

 

16.    Securities Laws.  In connection with the grant or vesting of the
Restricted Stock the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.

   

17.    Miscellaneous Provisions.

   

(a)    Notices.  Any notice necessary under this Award Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.

   

(b)    Headings.  The headings of sections and subsections are included solely
for convenience of reference and shall not affect the meaning of the provisions
of this Award Agreement.

   

(c)    Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

   

(d)    Entire Agreement.  This Award Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof.  They supersede all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.

   

(e)    Amendments.  The Board or the Committee shall have the power to alter,
amend, modify or terminate the Plan or this Award Agreement at any time;
provided,  however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant’s rights under this
Award Agreement without the Participant’s consent.    Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the Restricted
Stock is not subject to taxes, interest and penalties under Section 409A of the
Code, (iii) to take into account unusual or nonrecurring events or market
conditions, or (iv) to take into account significant acquisitions or
dispositions of assets or other property by the Company. Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Participant in accordance with Section 17(a) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Participant and
the Company by mutual



5

--------------------------------------------------------------------------------

 

consent to alter or amend the terms of the Restricted Stock in any manner that
is consistent with the Plan and approved by the Committee.

   

(f)    Successor.  Except as otherwise provided herein, this Award Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any Permitted Transferee pursuant to
Section 7.

   

(g)    Choice of Law.  Except as to matters of federal law, this Award Agreement
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6

--------------------------------------------------------------------------------

 



   

 

 

 

   

B/E AEROSPACE, INC.

   

   

   

   

By:

 

 

   

Name:

Amin Khoury

   

Title:

Executive Chairman of the Board of Directors

 



7

--------------------------------------------------------------------------------